Citation Nr: 1721069	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-22 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for myofascial pain syndrome.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned at an October 2012 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in July 2013 and July 2016 for additional development.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection has been previously been established for residuals of a left trapezius strain, rated as noncompensable from December 15, 2001 and as 20 percent disabling from August 10, 2016.  

2.  The Veteran's symptoms of myofascial pain syndrome do not represent a disability that is separate from her service-connected residuals of left trapezius strain.  




CONCLUSION OF LAW

The criteria for service connection for myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Myofascial Pain Syndrome  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran claims entitlement to service connection for myofascial pain syndrome.  

Service treatment records document that the Veteran sought medical treatment for myofascial pain from January 2001 to September 2001, when she reported having pain in the left shoulder, neck, and upper back.  However, a September 2001 separation examination report documents a normal clinical evaluation of the Veteran's musculoskeletal system.  

Post-service VA treatment records document the Veteran's complaints of left shoulder pain diagnosed as myofascial pain and left-sided trapezius pain with radiating symptoms that appeared myofascial in nature.  

At the October 2012 Board videoconference hearing, the Veteran stated that her pain began during active service in 2008 and continued to the present, including current symptoms of myofascial pain in the left trapezius, left shoulder, and neck.  

Notably, the Veteran is already service-connected for residuals of left trapezius strain, rated as noncompensable from December 15, 2001 and as 20 percent disabling from August 10, 2016.  Therefore, any additional disability award based upon symptoms contemplated by her service-connected residuals of left trapezius strain would amount to impermissible pyramiding, or the assignment of multiple ratings for the same disability.  38 C.F.R. § 4.14 (2016).  

The July 2013 Board remand directed that the Veteran be afforded a VA examination in order to determine whether the Veteran's myofascial pain syndrome was a manifestation of her service-connected residuals of left trapezius strain or whether it was caused or aggravated by her service-connected residuals of left trapezius strain.  

Upon VA examination in December 2015, the Veteran reported myofascial pain syndrome that began in March 1998.  The examiner noted there was no current diagnosis of fibromyalgia and opined that the Veteran's claimed myofascial pain syndrome was less likely than not incurred in or caused by active service.  The examiner noted intermittent left trapezius pain without functional loss and stated that due to limited medical information, he could not render an opinion as to whether the Veteran's myofascial pain syndrome was aggravated by her service connected left trapezius strain without resorting to speculation.  

In its subsequent July 2016 remand, the Board found the December 2015 VA examination inadequate, as the examiner did not sufficiently address the etiology of the Veteran's claimed myofascial pain syndrome; notably, the examiner did not clearly identify whether the Veteran's myofascial pain syndrome is a manifestation of her service-connected left trapezius strain or whether it is a separate condition altogether.  

As such, an additional VA examination was conducted in September 2016.  Following a review of the claims file and an in-person physical examination, the VA examiner concluded that the Veteran's claimed myofascial pain did not represent a separate condition from her service-connected left shoulder/trapezius strain, as the trapezius is one of the muscles in the shoulder complex and the site of the Veteran's reported myofascial pain.  

While the Board has considered the lay evidence of record, to the extent that the Veteran's lay statements assert that her myofascial pain syndrome is a separate disability from her service-connected left trapezius strain, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, the Board concludes service connection is not warranted for the claimed myofascial pain syndrome, as the preponderance of the probative evidence of record shows that her reported symptoms of myofascial pain syndrome are attributable to her service-connected left trapezius strain.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for myofascial pain syndrome is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


